DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1-3, 5-7, 11-12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PGPub. 2019/0027547. 	Regarding claim 1, Kim teaches a display apparatus (DP-b, fig. 6) [0103] comprising:  	an anode electrode (EL1, fig. 6) [0103] electrically connected to a thin film transistor (TFT of CL, fig. 6; hereinafter called TFT) [0057] disposed on a substrate (BS, fig. 6) [0060] of the display apparatus (DP-b);  	a bank (PDL, fig. 6) [0103] defining an aperture area (OH, fig. 6) exposing a portion of the anode electrode (EL1);  	an emission layer (EML, fig. 6) [0057] disposed on the anode electrode (EL1) and radiating a light in a specific wavelength band [0087]; and  	a wave absorber (OBL, fig. 6) [0074] disposing at both sides (left and right in fig. 6) of the aperture area (OH) and absorbing the light in the specific wavelength band [0074] (Kim et al., fig. 6).  	Regarding claim 2, Kim teaches the display apparatus according to claim 1, wherein a side wall surface (hereinafter called OBL-s, fig. 6) of the wave absorber (OBL) is surrounded by the bank (PDL) (Kim et al., fig. 6).  	Regarding claim 3, Kim teaches the display apparatus according to claim 1, further comprising: a cathode electrode (EL2, fig. 6) [0057] covering the bank (PDL) and the emission layer (EML), wherein the wave absorber (OBL) is disposed between the anode electrode (EL1) and the cathode electrode (EL2) (Kim et al., fig. 6).  	Regarding claim 5, Kim teaches the display apparatus according to claim 1, wherein the wave absorber (OBL) overlays a side wall surface (PDL-S, fig. 6) of the bank (PDL) surrounding the aperture area (OH) (Kim et al., fig. 6). (at least on the left and right side of the color filter when looking from the top view although the wave absorber is below the color filter) of the color filter (CF) (Kim et al., fig. 8).  	Regarding claim 16, Kim teaches a display apparatus (DP, fig. 1-4) [0077] comprising:  	a substrate (BS, fig. 4) [0060] including a display area having a plurality of pixels  (PX-B, PX-R, PX-G, fig. 2; collectively called PX) [0047];   	a bank (PDL, fig. 4) [0059] disposed on the substrate  (BS) for defining an aperture area (OH, fig. 4) [0069] of each of the plurality of pixels (PX, fig. 2-4);  	an emission layer (EML, fig. 4) disposed at each of aperture areas (OH) of the plurality of pixels (PX) for radiating lights of a first wavelength band (blue light for PX-B, [0087]), a second wavelength band (green light for PX-G, [0087]), and a third wavelength band (red light for PX-R, [0087]); and  	a first wave absorber (OBL, fig. 4; hereinafter OBL-B for OBL layer in PX-B to absorb light of 40nm or more wavelength of the emission wavelength of the organic electroluminescent element [0074] which included blue light), a second wave absorber (OBL, fig. 4; hereinafter OBL-G for OBL layer in PX-G to absorb light of 40nm or more wavelength of the emission wavelength of the organic electroluminescent element which included green light), and a third wave absorber (OBL, fig. 4; hereinafter OBL-R for OBL layer in PX-R to absorb light of 40nm or more wavelength of the emission wavelength of the organic electroluminescent element [0074] which included red light), disposed at both sides (left and right sides) of the aperture areas (OH) of each pixel (PX), and absorbing the light of the first wavelength band (blue, [0074]), the light of the second wavelength (green, [0074]) and the light of the third wavelength (red, [0074]), respectively, radiated from the aperture area (OH) (Kim et al., fig. 1-4).  	The first to third wave absorbers absorbs wavelength of light overlapping with an emission wavelength band of the organic electroluminescent element [0074] which emits (red, green, blue light, [0084]) so it therefore absorbs red, green and blue light. 	Regarding claim 18, Kim teaches the display apparatus according to claim 16, wherein each of the first to third wave absorber (OBL-R, OBL-G, OBL-B; hereinafter collectively called OBL) is disposed at both sides of the aperture area (OH) and extending along a first horizontal direction (DR1, fig. 4) (Kim et al., fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2019/0027547 as applied to claim 1 above, and further in view of Li et al. US PGPub. 2015/0357602. 	Regarding claim 10, Kim does not teach the display apparatus according to claim 1, wherein a thickness of the wave absorber (OBL) is approximately 1 µm or less. 	However, Li teaches a display apparatus (fig. 2) comprising a wave absorber (150, fig. 2) [0018], wherein a thickness of the wave absorber (150) is approximately 1 µm or less (500-4000Å, [0022]) (Li et al., fig. 2, [0022]). 	At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to combine the teaching of Kim with that of Li by using the thickness of the waver absorber as taught by Li and in the range as claimed in .     
 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2019/0027547 as applied to claim 1 above, and further in view of Kang et al. US PGPub. 2015/0194634. 	Regarding claim 15, Kim does not teach the display apparatus according to claim 1, wherein the substrate (BS) includes a transparent area transmitting incident light, and an emission area having a plurality of pixels for radiating light, and wherein the emission area includes a plurality of aperture areas defined by the bank (PDL). 	However, Kang teaches a display apparatus (100, fig. 1-2) [0053] wherein the substrate (110, fig. 2) [0053] includes a transparent area (TA, fig. 2) [0053] transmitting incident light, and an emission area (pixel areas P1-P3, fig. 1-2) having a plurality of pixels (P1-P3, fig. 2) [0055] for radiating light, and wherein the emission area (P1-P3) includes a plurality of aperture areas (hereinafter called  140’, fig. 2, aperture areas of the bank corresponding to each pixel area P1-P3) defined by the bank (140, fig. 2) [0054] (Kang et al., fig. 1-2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Kim such that the display  	 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2019/0027547 as applied to claim 1 above. 	Regarding claim 20, in the embodiment of fig. 4, Kim does not teach the display apparatus according to claim 16, further comprising: a first color filter, a second color filter and a third color filter overlapping with the aperture areas (OH) of each pixel (PX), wherein each of the first to third wave absorbers (OBL) is disposed at both sides of each of the first to third color filters, respectively. 	However, Kim teaches another embodiment of the display apparatus, fig. 8, comprising: a first color filter (CF1, fig. 8) [0123], a second color filter (CF2, fig. 8) [0123] and a third color filter (CF3, fig. 8) [0123] overlapping with the aperture areas (OH) of each pixel (PXA-B – PX-R, fig. 8), wherein each of the first to third wave absorbers (OBL) is disposed at both sides (at least the left and right side of the color filters when viewed in plan view as the wave absorbers are at a layer below the color filters) of each of the first to third color filters (Cf1-CF3), respectively. 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the embodiment of fig. 4 by placing the color filter overlapping with the aperture areas as taught in the embodiment of fig. 8 in order to block reflected light when light provided from the outside of the display device is incident on the display panel and then exits again (Kim et al., [0122]). 	                               Allowable Subject Matter
s 4, 8-9, 13-14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display apparatus wherein “the wave absorber is extended along a first horizontal direction and is disposed as being separated from the aperture area along a second horizontal direction perpendicular to the first horizontal direction” as recited in claim 4 and in combination with the rest of the limitations of claim 1; 	a display apparatus wherein “a length of the wave absorber along a vertical direction perpendicular to first and second horizontal directions is approximately 3 times to 4 times of a maximum length of the aperture area along the second horizontal direction, and wherein the wave absorber extends along the first horizontal direction, and the second horizontal direction is perpendicular to the first horizontal direction” as recited in claim 8 and in combination with the rest of the limitations of claim 1; 	a display apparatus wherein “an angle between a first line along a second horizontal direction and a second line connecting one end of the emission layer and an upper end of the wave absorber opposite the one end of the emission layer is in range of approximately 70° to 80°, and wherein the wave absorber extends along a first horizontal direction, and the second horizontal direction is perpendicular to the first horizontal direction” as recited in claim 9 and in combination with the rest of the limitations of claim 1;“each of the first to third wave absorbers is extended along a first horizontal direction and disposed apart from the aperture area along a second horizontal direction perpendicular to the first horizontal direction” as recited in claim 17 and in combination with the rest of the limitations of claim 16; and 	a display apparatus wherein “each of the first to third wave absorber absorbs light corresponding to each of the first to third wavelength bands, respectively, and transmits lights corresponding to other wavelength bands” as recited in claim 19 and in combination with the rest of the limitations of claim 16. 	Claim 14 is also allowed for further limiting and depending upon allowed claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892